ON PETITION EOR REHEARING.
By the Court,
Beatty, C. J.
The appellant, T. G. Smith, asks for a rehearing in this case, and whilst counsel admits that the rule of law as to necessary parties to a foreclosure suit is correctly stated in the opinion, it is contended either that the Court made a mistake as to the facts in this case, or else a wrong application of the principles of law to the existing state of facts. Both parties claim title from Chedic and Milne, and so far as the facts bear on the point in controversy, they may be stated as follows: Chedic and Milne were in the month of June, 1862, the owners of and in the possession of the property in dispute. On the 14th of June, 1862, one A. Curry commenced furnishing materials for the construction of a house on the premises; on the 16th of August he finished the delivery thereof, and on the 7th of October following filed his lien for such materials.
In the mean time, on the 3d of July, Chedic and Milne had mortgaged the premises to one Green, the mortgage being dated July 3d, 1862. On the 28th day of October, Green brought suit to foreclose, not making Curry, who claimed the mechanic’s lien, a party. In this foreclosure suit a decree was had on the 16th of November, a sale made thereunder on the 15th of December, and a deed made to the assignee of the purchaser in October, 1863.
Curry commenced a foreclosure suit on the 5th of January, 1863, on his lien, and made the mortgagee, Green, a party, but before *263service dismissed as to him and only proceeded against the mortgagors. His decree was rendered in May, 1868, and a sale took place in July; a deed was given under that sale in May, 1864.
In our former opinion we held in effect that in the proceedings of Green against Chedic and Milne he had made all the parties defendants whom it was necessary to make such in order to pass the legal title, but he had not all the proper parties before the Court, consequently the sale and passage of the title did not divest Curry’s lien.
The petition for rehearing seems to admit the rule of law as properly laid down, and that the title would have passed but for the intervention of Curry by suit before the final consummation of title in the assignee of the purchaser at Sheriff’s sale. But it is contended that as Curry brought suit before the title was finally consummated under the other decree, and as his lien is claimed to be the elder, the title acquired under Curry’s judgment relates back to the time his suit was commenced, and takes precedence of the other title.
Let us now examine this claim. We may, for the consideration of this subject, treat both Curry and Green as mere lien holders,, having no title to the realty. If either party proceeds against the owner of the fee without making the other lien holder a party, he can only sell the property subject to the other lien. And this is equally the rule whether the proceedings be on the senior or junior lien.
Under this rule then Green had a right to foreclose, making only Chedic and Milne parties. Under such proceeding he could divest them of their legal title and vest the same in himself or any other person who might purchase at the sale under his decree. Curry had the same right and nothing more. He, by proceeding against Chedic and Milne alone, could no more affect the rights of Green than Green could, by a similar proceeding, affect the rights of Curry.
Green, then, instituted the first suit, and his suit had ripened into a decree, and a sale had been made before Curry commenced proceedings. This, it is admitted, was regular, and would have passed the title (subject, of course, to Curry’s lien) to the pur*264chaser at Green’s sale had not Curry’s suit intervened. How, then, could Curry, by his own act, nullify and destroy the proceedings of the Court, which are admitted to have been regular up to this time. Surely the doctrine of lis pendens which is invoked by the petitioner in favor of Smith, who held under the Curry decree, applies with double force in favor of Martin, who holds under the Green decree. When Curry brought his suit he knew, in contemplation of law, and probably did actually know, that Green had already brought suit, obtained a decree, and caused a sale to be made under his decree. These proceedings were legal, and no subsequent act of Curry’s could make them illegal. The title, then, did pass by the sale and subsequent Sheriff’s deed under Green’s proceedings.
When the Sheriff made a deed to Smith, the title had already passed, consequently that deed conveyed nothing.
The doctrine of Us pendens instead of coming to Smith’s aid, is directly in conflict with his title. Green-having brought his suit first, the purchaser under these proceedings is as much protected against the subsequent acts of Curry, done through the intervention of a Court, (Green not being a party to such subsequent proceedings) as he would be against the acts of Ourry 'and Chedic and Milne done out of Court. Smith, claiming under this decree, has no greater right, as against Martin, than if Curry and Chedic and Milne had, during the pendency of Green’s suit, made a voluntary conveyance of their respective rights to him.
A rehearing is denied.
JOHNSON, J., did not participate in the decision.